Order and judgment reversed on the law and the facts, with costs, and motion denied, with ten dollars costs. The affidavits presented in this ease do not clearly show that the defense interposed is false, and that there is no issue in fact to be tried. Under these circumstances it cannot be said that the defense interposed is sham or frivolous. (General Investment Co. v. Interborough R. T. Co., 235 N. Y. 133; Curry v. Mackenzie, 239 id. 267; Dwan v. Massarene, 199 App. Div. 872.) Kelly, P. J., Rich, Jaycox, Kapper and Lazansky, JJ., concur.